In a negligence action to recover damages for personal and property injuries, defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, entered December 20, 1968 in favor of plaintiff upon a jury verdict as pertains to the cause for personal injuries. Judgment reversed insofar as appealed from, on the law and the facts, the recovery on the cause for personal injuries and for costs accordingly struck out, new trial granted as to that cause, but limited to the issue of damages, with costs to abide the event, and action severed accordingly, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the amount of the verdict for personal injuries from $18,000 to $9,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict was excessive to the extent indicated herein. Christ, Acting P. J., Rabin, Benjamin, Munder and Kleinfeld, JJ., concur.